 

 

 

 

 

 

Case 3:17-cv-00701-RCJ-¢BC Document 71 Filed 10/05/18 Page 1 of 3
l JACK G. ANGARAN, ESQ., SBN: 711
JEFFREY D. KOELEMAY, ESQ., SBN: 14558
2 GEORGESON ANGARAN, CHTD.
5450 Longley Lane
3 Reno, Nevada 89511
jack@renotahoelaw.com
4 `|eff@renotahoelaw.com
5 775.827.6440
Attorneys for Defendants
6 Smjth Valley Fire Protection District
and Michael P. Boudreau
7
8
9 UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
10
11
GREGOR¥ O. GARMONG,
12
13 Plaimiff’ Case No.: 3:17-cv-00701 RCJ-VPC
14 vs.
15 UNTY, v ; COUNTY
LYON CO NE ADA LYON STIPULATION FOR EXTENSION OF
BOARD OF COMMISSIONERS, SMITH ____
16 . TIME FoR DEFENDANTS sMITH
VALLEY FIRE PROTECTION DISTRICT, ____
. VALLEY FIRE PROTECTION
17 MICHAEL P. BOUDREAU, SACRAMENTO __-_-_-
DISTRICT AND MICHAEL P.
VALLEY LIMITED PARTNERSHIP d/b/a ____
18 . . BOUDREAU TO REPLY IN SUPPORT
VERIZON WIRELESS, EPIC WRELESS, m
19 ANDREW LESA, all in their individual and __-_-_-
official capacities,
20
Defendants.
21
22 Defendants, SMI'I'H VALLEY FIRE PROTECTION DISTRICT (“SVFPD”) and
23 MICHAEL P. BoUDREAU, and Plairrtiff GREGORY o. GARMoNG, by and through their
24 respective undersigned counsel of record, enter into the following stipulation for the extension of
25 time:
26 l. On Septernber 4, 2018, Defendants SVFPD and BOUDREAU filed two motions to
27 dismiss Plaintiff’ s First Amended Complaint (ECF #60, pursuant to FRCP 12(b)(6);
28 ECF #61, pursuant to FRCP 12(h)(1)).
oeonosson - 1 -
ANGARAN

 

 

 

 

(Z}\

GEORGESON
ANGARAN

\QOC\)G\Ul-PWN'-‘

NNNNNNNNN~v-¢)_)-‘o_o_»-»o-¢o_)-
m\lG\Lh¢PWN*-O\CW`IO\'J|AUN’-‘O

 

dismiss.

Dated: October 3, 2018

Dated: October 5, 2018

potentially dispositive motions.

Case 3:17-cv~00701-RCJ-CBC Document 71 Filed 10/05/18 Page 2 of 3

2. On September 18, 2018, the parties stipulated to an extension of time for Plaintiff to
file oppositions to these motions (Stip., ECF #65; Order Granting Stip., ECF #69).

3. On September 28, 2018, Plaintiff filed oppositions to both motions (ECF #66 and
ECF #67). Replies to the oppositions are due October 5, 2018,

4. The parties agree that Defendants SVFPD and BOUDREAU may have to and

including October 19, 2018 by which to file replies in support of their motions to

5. Defendants need the additional time to complete research and preparation for these

GEORGESON ANGARAN, CHTD.

/S/ Jeffrey D. Koelemay

 

'JACK G. ANGARAN, ESQ., sBN; 711

JEFFREY D. KOELEMAY, ESQ. SBN: 14558
Attorneys for Defendants

Smith Valley Fire Protection District and
Michael P. Boudreau

/S/ Carl M. Hebert

 

CARL M. HEBERT, ESQ., SBN: 250

202 California Ave.

Reno, NV 89509

775-323-5556

carl@cmhebertlaw.com

Attorney for Plaintiff Gregory O. Garmong

IT IS SO ORDERED.

 

 

 

UNITED STATEL.L'!MEHE JUDGE

Dated; //%Z»;LO/ §

 

